Citation Nr: 0829572	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-39 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder due to 
exposure to asbestos, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was informed his service records may have been 
destroyed in a fire that occurred in July 1973 at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The veteran's DD214 has been obtained, but no 
other official records of the veteran's service have been 
located.  The veteran has supplied a picture of his unit at 
his last duty station, a discharge certificate, and a 
certificate showing training as a forklift operator in 
September 1957.  

When a veteran's records are presumed destroyed, VA has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the 
claimant.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The veteran's DD214 shows that his duty station prior to 
discharge was with the 63rd Engineering Company, at the 
Army's General Depot in Columbus, Ohio.  The veteran contends 
that he served as a boiler operator and operated a coal-fired 
boiler at that duty station in 1958, which brought him into 
contact with asbestos.  His DD214 shows only that his 
military occupational specialty was as a stock clerk.  The 
veteran contends that his duties in service were not limited 
to that MOS, and he has submitted a certificate which shows 
that he was trained as a forklift operator, even though that 
specialty does not appear on his DD214.  

Since no service medical, administrative, or personnel 
records have been found for the veteran, an additional 
attempt to corroborate the veteran's account of his duties in 
service should be made on his behalf.  The service department 
(Army) should be asked for unit history of the 63rd 
Engineering Company, and history of the higher command.  
Records about the Columbus General Depot pertaining to 1958 
should be requested.  The Army should be asked to determine 
what higher command would have the financial records, 
inspection records, or other records for the facility.

In particular, the service department should be advised that 
VA is seeking records which might show whether the Columbus 
Depot had a coal-fired boiler in 1958.  The service 
department should be asked for any records which might show 
whether the Depot facility was inspected for asbestos in or 
after 1958, and, if so, what year the inspection was 
conducted and where asbestos was found.  The service 
department should be asked for any records which might show 
what individuals operated the boilers, if coal-fired, during 
a particular year, or what Company among those stationed at 
the Depot was responsible for the boilers.  

If no records are located or identified by the Army, records 
of the Quartermaster General should be searched for records 
pertaining to the operation and maintenance at the Columbus 
General Depot in 1957 through 1959, including such reports as 
coal delivery receipts, safety reports, inspection reports, 
or other reports about the heating system at the Depot.  If 
records relevant to this claim are not located, the 
Quartermaster General's office should be asked to determine 
what higher command would have the financial records, 
inspection records, or other records for the facility for 
1958 and 1959.

The veteran should be asked whether he signed any daily, 
weekly, monthly, or other reports about the boiler, whether 
he signed for coal delivery, or can think of any type of 
report which would show his signature or the signature of a 
supervisor or other individual he is able to identify prior 
to before the report is located, while he worked on the 
boilers at the Columbus Army Depot.  If the veteran is able 
to locate a fellow former service member or supervisor, he 
should be afforded the opportunity to submit a written 
statement from such individual.

The Board notes that it appears that the veteran suffers from 
a chronic lung ailment.  The etiology of the lung ailment is 
unclear, but the medical evidence suggests that the lung 
ailment may originate from the veteran's rheumatologic 
disease or from exposure to asbestos.  The Board further 
notes that reports of pathologic examination of lung tissue 
in 2004 disclosed reactive mesothelial cells and the report 
of a 2005 pathologic examination disclosed degenerating 
mesothelial cells.  No malignancy was identified, but further 
medical opinion as to the significance of the pathology 
reports is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the service department to locate the 
unit history of the 63rd Engineering Co., and 
its higher command, for the period from March 
1957 to March 1959, and any historical records 
about the Columbus General Depot for those 
years.  

Ask the service department (Army) to locate, 
or identify the system of records, where 
reports about the heating/boiler system in use 
in 1958 and 1959 at the Columbus General Depot 
might be archived, including information which 
would show whether the Depot had a coal-fired 
boiler during the relevant years, or records 
which would provide any information about the 
design and insulation of that system, as well 
as any records which might show safety 
reports, coal delivery reports, routine safety 
inspection reports, and the like.  

Requests records which might show whether the 
Columbus General Depot was inspected for 
presence of asbestos in or after 1958, and, if 
so, whether asbestos was present in the coal-
fired boiler room or boiler maintenance area.  
If the service department does not maintain 
such records, it should indicate whether any 
other command or records facility, such as 
records of the Quartermaster General, would 
include financial records, inspection records, 
safety records, personnel records, maintenance 
records, or other records of the Columbus 
General Depot for the time pertinent to this 
claim.  

2.  If the Army is unable to locate records 
which disclose whether there was a coal-fired 
boiler at the facility during the relevant 
dates and whether the veteran worked around 
that boiler, the Quartermaster General's 
Office should be requested to identify and/or 
locate records which might show whether there 
was a coal-fired boiler at the facility during 
the relevant dates, records of individuals who 
worked with the boiler, records of 
inspections, safety reports, maintenance 
reports, coal delivery receipts, and the like. 

 3.  Afford the veteran an opportunity to 
identify any records or reports which might 
show that he worked in the boiler room, such 
as by signing coal delivery receipts, 
inspection reports, safety reports, 
maintenance reports, boiler pressure records, 
or the like.  Advise the veteran that he may 
submit written statements from former fellow 
service members or supervisors.  Advise the 
veteran that contemporaneous letters written 
in 1958 and 1952, if extant, might be 
relevant.  

4.  Obtain current VA clinical records since 
February 2007.  Ask the veteran to identify 
any relevant private treatment records from 
2007 to the present, especially any pathology 
reports or thoracentesis reports.  Advice the 
veteran that he should identify or submit or 
identify any chest x-rays proximate to service 
that might be available.  

5.  Request that the record be reviewed by an 
appropriate VA examiner.  The reviewer should 
determine whether laboratory testing for 
osteopontin, described in a January 2005 
record, would be of assistance in the medical 
review.  If results of such testing would 
still be helpful, afford the veteran that 
examination.  The reviewer should ask that any 
relevant diagnostic tests or examinations not 
yet associated with the claims file be 
conducted.  

The reviewer should discuss review of the 
relevant records associated with the claims 
file, including the 2005 pathology report 
which discloses degenerating mesothelial 
cells.  If the reviewer requires assistance to 
determine whether an individual who worked 
around a coal-fired boiler in 1958-1959 was at 
least as likely as not exposed to asbestos, 
the review should request consultation with an 
appropriate specialist/expert.  

Then the reviewer should offer an opinion as 
to whether it is at least as likely as not (a 
50 percent or greater probability) that any 
abnormality which is found on examination 
and/or on X-ray is attributable to exposure to 
asbestos.  An explanation as to the criteria 
for a diagnosis of asbestosis or other 
asbestos related disease should be provided.  

6.  Readjudicate the claim.  If the decision 
remains adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the Case 
and an opportunity to respond thereto.  The 
case should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



